 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.1 Page 1 of 16



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                                  SOUTHERN DISTRICT OF CALIFORNIA
10

11    MICHAEL KENT,                                    )   Case No. '21CV0530 MMA AHG
                                                       )
12                         Plaintiff,                  )
                                                       )
13                                                     )   COMPLAINT FOR
                     vs.                               )   VIOLATIONS OF THE
14                                                     )   FEDERAL SECURITIES LAWS
      GW PHARMACEUTICALS, PLC,                         )
15    GEOFFREY GUY, JUSTIN GOVER,                      )   JURY TRIAL DEMANDED
      CABOT BROWN, DAVID GRYSKA,                       )
16    CATHERINE MACKEY, JAMES NOBLE,                   )
                                                       )
      ALICIA SECOR, and LORD WILLIAM                   )
17
      WALDEGRAVEA,                                     )
18                                                     )
                           Defendants.                 )
19                                                     )
                                                       )
20

21

22          Plaintiff Michael Kent (“Plaintiff”), by and through his undersigned counsel, for his complaint
23 against defendants, alleges upon personal knowledge with respect to himself, and upon information

24
     and belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as
25
     follows:
26

27

28
                                          -1-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.2 Page 2 of 16




                                        NATURE OF THE ACTION
 1

 2           1.     Plaintiff brings this action against GW Pharmaceuticals, PLC (“GW” or the

 3 “Company”) and the members of GW’s Board of Directors (the “Board” or the “Individual

 4 Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

 5
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 6
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. By the Action, Plaintiff seeks to enjoin the vote on a
 7
     proposed transaction pursuant to which GW will merge with Jazz Pharmaceuticals, PLC (“Jazz”) and
 8
     its subsidiary, Jazz Pharmaceuticals UK Holdings Limited (“BidCo”) (the “Proposed Transaction”). 1
 9

10           2.     On February 3, 2021, GW and Jazz issued a joint press release announcing that they

11 had entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which Jazz

12 will acquire GW for $220.00 per American Depositary Share (ADS), in the form of $200.00 in cash

13
     and $20.00 in Jazz ordinary shares, for a total consideration of $7.2 billion, or $6.7 billion net of GW
14
     cash.
15
             3.     On March 15, 2021, 2021, GW filed a DEFM14A Definitive Proxy Statement (the
16

17 “Definitive Proxy”) with the SEC. The Definitive Proxy, which recommends that GW stockholders

18 vote to approve the Proposed Transaction, omits or misrepresents material information concerning,

19 among other things: (a) the financial projections for GW and Jazz, provided by GW and Jazz to the

20 Company’s financial advisors Centerview Partners LLC (“Centerview”) and Goldman Sachs & Co.

21
     LLC (“Goldman”); (b) the data and inputs underlying the financial valuation analyses provided by
22
     Centerview and Goldman; and (c) potential conflicts of interest affecting company management. The
23
     failure to adequately disclose such material information constitutes a violation of Sections 14(a) and
24

25
     1
26  Non-party Jazz is a biopharmaceutical company organized under the laws of the Republic of Ireland
   and shares of Jazz common stock are traded on the Nasdaq Stock Exchange under the symbol “JAZZ.”
27
   Non-party Merger Sub is a wholly owned subsidiary of Jazz created to effect the Proposed
28 Transaction.
                                                   -2-
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.3 Page 3 of 16




     20(a) of the Exchange Act as GW stockholders need such information in order to make a fully
 1

 2 informed decision whether to vote in favor of the Proposed Transaction.

 3          4.      It is imperative that the material information omitted from the Definitive Proxy is

 4 disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they can

 5
     properly exercise their corporate suffrage rights.
 6
            5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants
 7
     from taking any steps to consummate the Proposed Transaction unless and until the material
 8
     information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed
 9

10 Transaction is consummated, to recover damages resulting from the defendants’ violations of the

11 Exchange Act.

12                                     JURISDICTION AND VENUE
13
            6.      This Court has jurisdiction over the claims asserted herein for violations of Sections
14
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
15
     of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).
16

17          7.      The Court has jurisdiction over defendants because each defendant is either a

18 corporation that conducts business in and maintains operations in this District, or is an individual who

19 has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this

20 Court permissible under traditional notions of fair play and substantial justice.

21
            8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
22
     78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains an administrative office
23
     located in this District; (ii) one or more of the defendants either resides in or maintains executive
24

25 offices in this District; and (iii) defendants have received substantial compensation in this District by

26 doing business here and engaging in numerous activities that had an effect in this District.

27

28
                                           -3-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.4 Page 4 of 16




                                                 THE PARTIES
 1
              9.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of GW.
 2

 3            10.     Defendant GW is a biopharmaceutical company focused on discovering, developing

 4 and commercializing novel therapeutics from its proprietary cannabinoid product platform in a broad

 5 range of disease areas. GW is organized under the laws of England and Wales and has its principal

 6
     place of business at Sovereign House, Vision Park Chivers Way, Histon Cambridge, CB24 9BZ
 7
     United Kingdom and an administrative office located at 5750 Fleet Street, Suite 200, Carlsbad,
 8
     California. GW’s ADSs are traded on the Nasdaq Stock Exchange under the symbol “GWPH.”
 9

10            11.     Defendant Geoffrey Guy (“Guy”) has been a Director of the Company at all relevant

11 times. In addition, Guy serves as the Chairman of the Company Board and Founder of the Company.

12            12.     Defendant Justin Gover (“Gover”) has been a director of the Company at all relevant
13 times. In addition, Gover serves as the Company’s Chief Executive Officer (“CEO”).

14
              13.     Defendant Cabot Brown (“Brown”) has been a director of the Company at all relevant
15
     times.
16
              14.     Defendant David Gryska (“Gryska”) has been a director of the Company at all relevant
17

18 times.

19            15.     Defendant Catherine Mackey (“Mackey”) has been a director of the Company at all

20 relevant times.

21
              16.     Defendant James Noble (“Noble”) has been a director of the Company at all relevant
22
     times. In addition, Noble serves as the Company’s Lead Independent Director and Deputy Chairman.
23
              17.     Defendant Alicia Secor (“Secor”) has been a director of the Company at all relevant
24
     times.
25

26            18.     Defendant William Waldegrave (“Waldegrave”) has been a director of the Company

27 at all relevant times.

28
                                             -4-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.5 Page 5 of 16




            19.    As noted above, the defendants identified in paragraphs 11-18 are referred to herein
 1

 2 as the “Board” or the “Individual Defendants.”

 3                                   SUBSTANTIVE ALLEGATIONS

 4 Background of the Company and the Proposed Transaction

 5          20.    GW is a biopharmaceutical company focused on discovering, developing, and
 6
     commercializing novel therapeutics from its proprietary cannabinoid product platform in various
 7
     disease areas. The Company was founded in 1998 and is based in Cambridge, the United Kingdom
 8
            21.    Its lead product is Epidiolex, an oral medicine for the treatment of seizures associated
 9
     with Lennox-Gastaut syndrome, Dravet syndrome, or tuberous sclerosis complex. The company also
10

11 develops and markets Sativex for the treatment of spasticity due to multiple sclerosis. In addition, it

12 develops various product candidates for the treatment of schizophrenia, autism spectrum disorder,

13 neuropsychiatric symptom, and neonatal hypoxic ischemic encephalopathy.

14
            22.    The Company’s most recent financial performance press release before the
15
     announcement of the Proposed Transaction indicated impressive financial results. For example, in
16
     the January 11, 2021 Press Release announcing its 2020 Q4 and full year 2020 operational and
17

18 financial results, the Company highlighted total net product sales of approximately $148 million for

19 the fourth quarter and approximately $526 million for the year ended December 31, 2020. Total net

20 product sales of Epidiolex were approximately $144 million for the fourth quarter, comprising $129

21 million in the US and $15 million ex-US. Total net product sales of Epidiolex for the year ended

22
     December 31, 2020 are expected to be approximately $510 million compared to $296 million in 2019.
23
            23.    Defendant CEO Gover commented on the positive results in the Press Release,
24
     “‘Epidiolex sales increased by over 70% in 2020 despite the challenges of COVID-19, reflecting the
25

26 positive impact this medicine has on patients as well as the performance of our commercial team. We

27 remain encouraged by our patients’ experience on this product, as demonstrated by high persistence

28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.6 Page 6 of 16




     and refill rates. This, combined with our expansion of payer coverage and the recently approved
 1

 2 Tuberous Sclerosis Complex indication, leads us to expect continued strong growth in 2021 in both

 3 the US and Europe... Our goals in 2021 include driving further Epidiolex growth and advancing

 4 multiple US pivotal trials for nabiximols in the treatment of MS spasticity, with the first data readout

 5
     expected this year. In addition to our previously announced pipeline activities, we are leveraging our
 6
     world leadership in cannabinoid science to design and synthesize novel cannabinoid molecules and
 7
     expect our first novel product candidate to enter the clinic in 2021.’”
 8
            24.     On February 3, 2021, GW and Jazz jointly announced in relevant part:
 9

10          DUBLIN and LONDON, Feb. 3, 2021 /PRNewswire/ -- Jazz Pharmaceuticals
            plc (Nasdaq: JAZZ) and GW Pharmaceuticals plc (Nasdaq: GWPH) today announced
11          the companies have entered into a definitive agreement for Jazz to acquire GW
            for $220.00 per American Depositary Share (ADS), in the form of $200.00 in cash
12          and $20.00 in Jazz ordinary shares, for a total consideration of $7.2 billion, or $6.7
            billion net of GW cash. The transaction, which has been unanimously approved by
13
            the Boards of Directors of both companies, is expected to close in the second quarter
14          of 2021.

15          Upon close of the transaction, the combined company will be a leader in neuroscience
            with a global commercial and operational footprint well positioned to maximize the
16          value of its diversified portfolio.
17          GW is a global leader in discovering, developing, manufacturing and commercializing
18          novel, regulatory approved therapeutics from its proprietary cannabinoid product
            platform to address a broad range of diseases. The company's lead product,
19          Epidiolex® (cannabidiol) oral solution, is approved in patients one-year and older for
            the treatment of seizures associated with Lennox-Gastaut Syndrome (LGS), Dravet
20          Syndrome and Tuberous Sclerosis Complex (TSC), all of which are rare diseases
            characterized by severe early-onset epilepsy. Epidiolex was the first plant-derived
21          cannabinoid medicine ever approved by the U.S. Food and Drug
22          Administration (FDA). This product has also been approved, under the tradename
            Epidyolex®, by the European Medicines Agency (EMA) in patients two years of age
23          and older for the adjunctive treatment of seizures associated with LGS and Dravet
            syndrome in conjunction with clobazam and is under EMA review for the treatment
24          of seizures associated with TSC. In addition to the approved indications for Epidiolex,
            there are considerable opportunities to pursue other indications within the epilepsy
25          field, including other treatment-resistant epilepsies where significant unmet needs of
26          patients exist.

27          Beyond Epidiolex, GW has a scientific platform and deep innovative pipeline of
            cannabinoid product candidates, as well as highly specialized manufacturing expertise,
28
                                         -6-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.7 Page 7 of 16




         developed over two decades of pioneering and building leadership in cannabinoid
 1       science. This pipeline includes nabiximols, for which the company is in Phase 3 trials
 2       to seek FDA approval for treatment of spasticity associated with multiple sclerosis and
         spinal cord injury, as well as earlier-stage cannabinoid product candidates for autism
 3       and schizophrenia.

 4       "Jazz is proud of our leadership position in sleep medicines and rapidly growing
         oncology business. We are excited to add GW's industry-leading cannabinoid
 5       platform, innovative pipeline and products, which will strengthen and broaden our
 6       neuroscience portfolio, further diversify our revenue and drive sustainable, long-term
         value creation opportunities," said Bruce Cozadd, chairman and CEO of Jazz
 7       Pharmaceuticals. "We are joining two teams that share a passion for, and track record
         of, developing differentiated therapies that advance science and transform the lives of
 8       patients. This will help facilitate a successful integration and bring added capabilities
         to Jazz. Given the strength of our balance sheet and the meaningful financial drivers
 9       of the transaction, we are confident in the value we can deliver to both companies'
10       shareholders and patients. We look forward to welcoming the GW team to Jazz to
         build an even stronger company."
11
         "Over the last two decades, GW has built an unparalleled global leadership position in
12       cannabinoid science, including the successful launch of Epidiolex, a breakthrough
         product within the field of epilepsy, and a diverse and robust neuroscience pipeline.
13       We believe that Jazz is an ideal growth partner that is committed to supporting our
         commercial efforts, as well as ongoing clinical and research programs," said Justin
14
         Gover, CEO of GW Pharmaceuticals. "We have a shared vision of developing and
15       commercializing innovative medicines that address significant unmet needs in
         neuroscience and an approach of putting patients first. Together, we will have an
16       opportunity to reach and impact more patients through a broader portfolio of
         neuroscience-focused therapies than ever before."
17
         Creates an Innovative, High-Growth, Global Biopharma Leader with Financial
18
         Strength
19
            •   Adding a Third High-Growth Commercial Franchise: The transaction
20              enhances product diversification through the addition of a third high-growth
                commercial franchise for critical unmet patient needs within: 1) sleep
21              disorders, 2) oncology, and 3) epilepsies. Specifically, the acquisition will
                expand Jazz's growing neuroscience business by adding Epidiolex, a global,
22              high-growth childhood-onset epilepsy franchise with near-term blockbuster
23              potential.

24              GW has rapidly scaled Epidiolex, achieving approximately $510 million in
                annual sales within two years of launch and broad access to date, with more
25              than 97% of U.S. lives covered1. Epidiolex addresses significant unmet needs
                in the field of epilepsy and offers the potential for a substantial improvement
26              in outcomes for patients who were previously drug resistant. The combined
27              company will create a neuroscience leader with a global franchise and
                complementary therapeutic expertise, to maximize the value of
28
                                      -7-
            COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.8 Page 8 of 16




                XywavTM (calcium, magnesium, potassium, and sodium oxybates) oral
 1              solution, Epidiolex, and other neuroscience products.
 2
            •   Robust Combined Pipeline in Neuroscience and Oncology to Drive
 3              Sustainable Growth: GW's novel cannabinoid platform will expand and
                diversify Jazz's growing neuroscience pipeline. The collective Jazz and GW
 4              teams will bring highly complementary expertise to a pro-forma pipeline of 19
                clinical development programs across neuroscience and oncology, including in
 5              sleep, epilepsy, movement disorders, psychiatry, hematology and solid tumors.
 6              Following the close of the transaction, the combined portfolio will include
                highly differentiated assets addressing significant unmet patient needs, which,
 7              when combined with complementary commercial models, accelerates Jazz's
                growth strategy.
 8
            •   Shared Culture and Exceptional Talent Will Advance Mission to
 9              Transform the Lives of Patients: Jazz and GW are focused on developing
                life-changing medicines for people with serious diseases, often with limited or
10
                no treatment options. Jazz's and GW's global teams possess unique talents and
11              expertise and have proven capability to develop and launch differentiated
                therapies to support often-overlooked patient populations. Both companies are
12              guided by shared values that include integrity, collaboration, passion,
                innovation and pursuit of excellence, and have cultures where diversity, equity
13              and inclusion are a priority. The transaction brings together two companies
                with a significant presence in the United Kingdom, which is expected to
14
                remain an important part of the combined enterprise.
15
            •   Expected to Deliver Substantial Shareholder Value: The combination is
16              expected to provide accelerated double-digit top-line revenue growth and to be
                accretive in the first full year of combined operations and substantially
17              accretive thereafter. Jazz's strong cash flow profile provides the capability to
                rapidly deleverage to a target net leverage of less than 3.5x by the end of 2022.
18

19       Transaction Terms

20       Under the terms of the agreement, holders of GW ADSs, which each represent 12 GW
         ordinary shares, will be entitled to receive $220.00 for each GW ADS, of
21       which $200.00 will be paid in cash and $20.00 in Jazz ordinary shares. This represents
         a premium of approximately 50 percent over GW's closing stock price on February 2,
22       2021, of $146.25 and 60 percent over GW's 30-day volume weighted average price
         of $137.17.
23

24       The number of Jazz ordinary shares to be issued to the holders of GW ADSs will be
         based on the volume-weighted average price of Jazz's ordinary shares over a 15 trading
25       day period preceding the closing date of the transaction, subject to limitations on the
         maximum and minimum number of Jazz ordinary shares issuable per GW ADS based
26       on a price range of $139.72 to $170.76 per Jazz ordinary share. Holders of GW
         ordinary shares that are not in ADS form will be entitled to receive the foregoing
27       consideration divided by 12 per ordinary share.
28
                                      -8-
            COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.9 Page 9 of 16




            The cash portion of the transaction consideration is expected to be funded through a
 1          combination of cash on hand and debt financing. Jazz has obtained fully committed
 2          debt financing from BofA Securities and J.P. Morgan Securities LLC. The financing
            includes a meaningful portion of pre-payable debt, in line with Jazz's commitment to
 3          rapid deleveraging.

 4 The Definitive Proxy Misleads GW Stockholders by Omitting Material Information

 5          25.     Defendants filed a materially incomplete and misleading Definitive Proxy with the
 6
     SEC and disseminated it to GW’s stockholders. The Definitive Proxy misrepresents or omits material
 7
     information that is necessary for the Company’s stockholders to make an informed decision whether
 8
     to vote in favor of the Proposed Transaction.
 9

10          26.     Specifically, as set forth below, the Registration Statement fails to provide Company

11 stockholders with material information or provides them with materially misleading information

12 concerning: (a) the financial projections for GW and Jazz, including those provided to Centerview

13 and Goldman; (b) the data and inputs underlying the financial valuation analyses provided by

14
     Centerview and Goldman; and (c) potential conflicts of interest affecting company management.
15
     Material Omissions Concerning GW’s and Jazz’s Financial Projections
16
            27.     The Definitive Proxy omits material information regarding GW’s and Jazz’s financial
17
     projections.
18

19          28.     As an initial matter, the Definitive Proxy omits any financial projections for Jazz.

20          29.     The Definitive Proxy also omits material information regarding the multiple sets of

21 financial forecasts for GW referenced therein.

22
            30.     In that regard, the Definitive Proxy omits material information regarding the “July
23
     Forecasts of GW Management.” See Definitive Proxy at 83. Specifically, the Definitive Proxy omits
24
     the line items underlying GW management’s forecasts for both “Total Revenue” and “EBIT.” In
25
     addition, with regard to the forecasts for Total Revenue, the Definitive Proxy further provides: “The
26

27 July Forecasts reflect assessments by GW management of the probability of success (“POS”) for each

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.10 Page 10 of 16




     of the products and product candidates in the indications covered by the July Forecasts.” Id.
 1

 2 Nowhere, however, are these underlying assessments, or the POS for each product, disclosed.

 3          31.     The Definitive Proxy includes similar omissions related to the “December Forecasts

 4 of GW Management.” See id.at 84. As with the preceding set of forecasts, the Definitive Proxy states

 5
     that GW management’s projections for December “reflect assessments by GW management of the
 6
     POS for each of the products and product candidates in the indications covered by the December
 7
     Forecasts.” Id. Again, however, the Definitive Proxy omits both the underling assessments and POS
 8
     for each product. And, as with the earlier forecasts, this later set of projections does not include any
 9

10 of the material, underlying line items for either “Total Revenue” or “EBIT.”

11          32.     A cursory review of these two sets of projections reveals that GW’s management
12 significantly downgraded the Company’s projected future performance. The Definitive Proxy is

13
     silent, however, on the reasons as to why the Company’s fortunes took such a negative turn in such a
14
     short period of time. This information must also be disclosed so stockholder can determine whether
15
     the Board and the Company’s financial advisors utilized the most realistic projections of the
16

17 Company, and not more pessimistic management projections to justify the Board’s financial advisors’

18 fairness opinions and subsequent approval of the Merger Agreement.

19          33.     In that regard, Definitive Proxy also discloses the Company’s forecasts for “Unlevered
20 Free Cash Flows” for the period 2021 through and including 2035. See Definitive Proxy at 85. The

21
     Definitive Proxy omits all underlying line items for these forecasts, including depreciation and
22
     amortization, taxes, capital expenditures and changes in net working capital. These must also be
23
     disclosed for stockholders to be able to fairly evaluate the Proposed Transaction, as financial forecasts
24

25 comprise some of the most important information available to stockholders in making such an

26 election.

27

28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.11 Page 11 of 16




            34.     Notwithstanding that the Definitive Proxy Statement describes Centerview’s and
 1

 2 Goldman’s respective fairness opinions and the various valuation analyses each performed in support

 3 thereof, it fails to include key inputs and assumptions underlying these analyses. Without this

 4 information, as described below, GW’s public stockholders are unable to fully understand these

 5
     analyses and, thus, are unable to determine what weight, if any, to place on these financial advisors’
 6
     fairness opinions in determining whether to vote in favor of the Proposed Transaction.
 7
            35.     First, the Definitive Proxy omits significant, material information regarding
 8
     Centerview’s financial analyses. For example, the Definitive Proxy omits both the total values and
 9

10 closing dates of each of the selected transactions utilized in connection with Centerview’s Selected

11 Transactions Analysis.

12          36.     Next, the Definitive Proxy omits material information regarding Centerview’s
13
     Discounted Cash Flow Analysis. Specifically, the Definitive Proxy fails to disclose: (a) the individual
14
     inputs and assumptions underlying the discount rates used in the analysis; (b) quantification of the
15
     terminal values of the Company used; (c) the basis to assume unlevered free cash flows would decline
16

17 in perpetuity after December 31, 2035 at a range of rates of free cash flow decline of 10% to 40%

18 year over year; and (d) the number of fully diluted outstanding GW ADS-equivalent ordinary shares.

19 As mentioned above, the Definitive Proxy also fails to include the line items underlying the unlevered

20 free cash flow forecasts used in connection with this analysis.

21
            37.     The Definitive Proxy next omits the assumptions with respect to Epidiolex and
22
     Nabiximols as used in Centerview’s Sensitivity Analysis.
23
            38.     In addition, with respect to Centerview’s Analyst Price Target Analysis, the Definitive
24

25 Proxy fails to disclose: (a) the individual price targets utilized for purposes of the analysis; and (b)

26 the sources of those price targets.

27

28
                                        - 11 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.12 Page 12 of 16




            39.     Similarly, the Definitive Proxy, fails to disclose the premiums paid in the transactions
 1

 2 observed in Centerview’s Premia Paid Analysis.

 3          40.     The Definitive Proxy suffers from material omissions regarding the discussion of

 4 Goldman’s financial analyses as well. For example, the Definitive Proxy also fails to include material

 5
     information regarding Goldman’s Discounted Cash Flow Analysis. These omissions include (a) the
 6
     individual inputs and assumptions underlying the perpetuity growth rates and discount rates used in
 7
     the analysis; (iii) quantification of the terminal values of the Company used; and (iv) the number of
 8
     fully diluted outstanding GW ADS-equivalent ordinary shares. The line items underlying the
 9

10 unlevered free cash flow forecasts used in connection with this analysis are also again omitted.

11          41.     With respect to Goldman’s Illustrative Sum-of-the-Parts Discounted Cash Flow
12 Analysis, the Definitive Proxy Statement fails to disclose: (a) the individual inputs and assumptions

13
     underlying the discount rates utilized in the analysis; (b) quantification of the terminal values; (c) the
14
     number of fully diluted outstanding GW ADS-equivalent ordinary shares; and (d) the line items
15
     underlying the Company’s unlevered free cash flow forecasts.
16

17          42.     The omission of this information renders certain portions of the Proxy materially

18 misleading, including, inter alia, the following section of the Proxy: “Opinion of Financial Advisors

19 of GW.”

20          43.     The Individual Defendants were aware of their duty to disclose the above-referenced
21
     omitted information and acted negligently (if not deliberately) in failing to include this information
22
     in the Definitive Proxy. Absent disclosure of the foregoing material information prior to the
23
     stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of GW will be
24

25 unable to make an informed voting decision in connection with the Proposed Transaction and are thus

26 threatened with irreparable harm warranting the injunctive relief sought herein.

27

28
                                         - 12 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.13 Page 13 of 16




            44.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the
 1

 2 irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

 3                                          CLAIMS FOR RELIEF

 4                                                   COUNT I
 5                 Claims Against All Defendants for Violations of Section 14(a) of the
 6                      Exchange Act and Rule 14a-9 Promulgated Thereunder

 7          45.     Plaintiff repeats all previous allegations as if set forth in full.

 8          46.     During the relevant period, defendants disseminated the false and misleading

 9 Definitive Proxy specified above, which failed to disclose material facts necessary to make the

10
     statements, in light of the circumstances under which they were made, not misleading in violation of
11
     Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
12
            47.     By virtue of their positions within the Company, the defendants were aware of this
13
     information and of their duty to disclose this information in the Definitive Proxy. The Proxy
14

15 Definitive was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

16 omitted material facts, including material information about GW’s and Jazz’s financial projections

17 and the financial analyses performed by Centerview and Goldman. The defendants were at least

18
     negligent in filing the Definitive Proxy with these materially false and misleading statements.
19
            48.     The omissions and false and misleading statements in the Definitive Proxy are material
20
     in that a reasonable stockholder would consider them important in deciding how to vote on the
21

22 Proposed Transaction.

23          49.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

24 Act and SEC Rule 14a-9(a) promulgated thereunder.

25          50.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened
26
     with irreparable harm, rendering money damages inadequate.                Therefore, injunctive relief is
27
     appropriate to ensure defendants’ misconduct is corrected.
28
                                        - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.14 Page 14 of 16




                                                    COUNT II
 1
                        Claims Against the Individual Defendants for Violations of
 2
                                   Section 20(a) of the Exchange Act
 3
            51.     Plaintiff repeats all previous allegations as if set forth in full.
 4
            52.     The Individual Defendants acted as controlling persons of GW within the meaning of
 5
     Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or
 6

 7 directors of GW, and participation in and/or awareness of the Company’s operations and/or intimate

 8 knowledge of the false statements contained in the Definitive Proxy filed with the SEC, they had the
 9 power to influence and control and did influence and control, directly or indirectly, the decision-

10
     making of the Company, including the content and dissemination of the various statements which
11
     Plaintiff contends are false and misleading.
12
            53.     Each of the Individual Defendants was provided with or had unlimited access to copies
13
     of the Definitive Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
14

15 shortly after these statements were issued and had the ability to prevent the issuance of the statements

16 or cause the statements to be corrected.

17          54.     In particular, each of the Individual Defendants had direct and supervisory
18
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
19
     the power to control or influence the particular transactions giving rise to the securities violations as
20
     alleged herein, and exercised the same. The Definitive Proxy at issue contains the unanimous
21

22 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

23 were, thus, directly involved in the making of the Definitive Proxy.

24          55.     In addition, as the Definitive Proxy sets forth at length, and as described herein, the
25 Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

26
     Transaction. The Proxy purports to describe the various issues and information that they reviewed
27
     and considered—descriptions the Company directors had input into.
28
                                        - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.15 Page 15 of 16




            56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
 1

 2 the Exchange Act.

 3          57.     As set forth above, the Individual Defendants had the ability to exercise control over

 4 and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

 5
     promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
 6
     controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a
 7
     direct and proximate result of defendants’ conduct, GW’s stockholders will be irreparably harmed.
 8
                                          PRAYER FOR RELIEF
 9

10          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

11 injunctive relief, in his favor on behalf of GW, and against defendants, as follows:

12                  A.     Preliminarily and permanently enjoining defendants and all persons acting in
13
     concert with them from proceeding with, consummating, or closing the Proposed Transaction and any
14
     vote on the Proposed Transaction;
15
                    B.     In the event defendants consummate the Proposed Transaction, rescinding it
16

17 and setting it aside or awarding rescissory damages to Plaintiff;

18                  C.     Directing the Individual Defendants to disseminate an S-4 that does not contain

19 any untrue statements of material fact and that states all material facts required in it or necessary to

20 make the statements contained therein not misleading;

21
                    D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange
22
     Act, as well as SEC Rule 14a-9 promulgated thereunder;
23
                    E.     Awarding Plaintiff the costs of this action, including reasonable allowance for
24

25 Plaintiff’s attorneys’ and experts’ fees; and

26                  F.     Granting such other and further relief as this Court may deem just and proper.

27

28
                                        - 15 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00530-CAB-AHG Document 1 Filed 03/26/21 PageID.16 Page 16 of 16




                                                JURY DEMAND
 1

 2         Plaintiff demands a trial by jury.

 3

 4   Dated: March 26, 2021                            WEISSLAW LLP
                                                      Joel E. Elkins
 5

 6                                                    By: /s/ Joel E. Elkins

 7                                                    Joel E. Elkins
                                                      9100 Wilshire Blvd., #725 E.
 8                                                    Beverly Hills, CA 90210
                                                      Telephone: 310/208-2800
 9                                                    Facsimile: 310/209-2348
10                                                            -and-
     OF COUNSEL:
                                                      Richard A. Acocelli
11                                                    1500 Broadway, 16th Floor
     LONG LAW, LLC
                                                      New York, NY 10036
12   Brian D. Long
                                                      Telephone: 212/682-3025
     3828 Kennett Pike, Suite 208
                                                      Facsimile: 212/682-3010
13   Wilmington, DE 19807
     Tel.: (302) 729-9100
14                                                    Attorneys for Plaintiff
     bdlong@longlawde.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       - 16 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
